Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is August 25, 2020. This Office Action is in response to the Restriction/Election response filed application filed November 30, 2021. This action is a NON-FINAL REJECTION.

Election/Restrictions
Applicant’s election with traverse of Group II, a method, in the reply filed November 30, 2021 is acknowledged.  Upon further consideration, Examiner withdraws the restriction requirement mailed October 13, 2021. 
As such, the restriction requirement between Inventions II and I, as set forth in the Office action mailed on October 13, 2021, is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel semiconductor device having a landing pad with spacers and methods of manufacturing the same. A utility of Applicant’s invention(s), as disclosed, is for DRAM having a capacitor over bitline (COB) structure, where the buried contact (BC) has a decreased dimension. The landing pad for the bitline is chiefly formed and a buried contact (BC) is formed for the storage node so that it is directly connected to the active region of the semiconductor substrate of the device by a self-alignment method. Applicant’s inventive method(s) are disclosed as including steps of formation of self-aligned selective growth pillars over a conductive line formed in a plurality of recesses in a first insulating layer of the device.
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 19 are replete with recitations that need to be corrected to overcome the rejection of Claims 6 – 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  
Applicant' s cooperation is requested in correcting these claims to overcome these rejections. For purposes of compact prosecution, Examiner suggests the following amendments:
Claim number, line number
Suggested amendment
Claim 6, line 4	
“forming a conductive line in of the plurality of recesses”

“forming a plurality of self-aligned selective growth pillars”
Claim 6, line 9 - 10
“between of the plurality of self-aligned growth pillars”
Claim 6, line 13; Claim 14, line 2 and line 4, respectively; Claim 15, line 2 – 3; Claim 16, line 4 – 5; Claim 17, line 2; Claim 19, line 2
“the plurality of self-aligned selective growth pillars”
Claim 9, line 2 – 3; Claim 10, line 2- 3; Claim 11, line 3 – 4; Claim 12, line 5 and line 6 and line 8, respectively; Claim 13, line 3 – 4; Claim 16, line 3; 
“the plurality of self-aligned selective growth pillars”
Claim 9, line 3 – 4 
“a top of each self-aligned selective growth pillar”


Claim 18 is indefinite because it is dependent on Claim 17 which is indefinite for the reasons noted above.
Claim 20 is indefinite because it is dependent on Claim 6 which is indefinite for the reasons noted above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU (US 2010/0102374; “STORAGE NODE OF STACK CAPACITOR AND FABRICATION METHOD THEREOF”; pub. date April 29, 2010; This reference is cited in the IDS filed January 20, 2022).
Regarding Claim 1: WU discloses (e.g. FIG. 11; [0018] – [0023]) a semiconductor device, comprising: 

    PNG
    media_image1.png
    545
    578
    media_image1.png
    Greyscale


a first insulating layer 114 disposed on a substrate 100; a second insulating layer 152 disposed above the first insulating layer 114; a conductive pillar 130a, 130b disposed in the first insulating layer 114 and penetrating through the second insulating layer 152; and spacers 142a, 142b disposed on sidewalls of the conductive pillar 130a, 130b.

Regarding Claim 3: WU discloses the semiconductor device of claim 2, wherein a top surface of the conductive line is lower than a surface of the first insulating layer.
Regarding Claim 4: WU discloses the semiconductor device of claim 1, wherein the substrate comprises a semiconductor material (“silicon substrate”, [0018]).
Regarding Claim 5: WU discloses the semiconductor device of claim 1, wherein the spacers are made of a conductive material ([0022], “conductive spacers”).
Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (see “Conclusion” section below) does not disclose nor render obvious, either alone or in combination, a method of forming a semiconductor device including 
forming a first insulating layer on a substrate;
forming a plurality of recesses in the first insulating layer; 

selectively forming spacers on sidewalls of the self-aligned selective growth pillars; 
depositing a second insulating layer to overfill gaps between two adjacent self-aligned selective growth pillars; 
removing the second insulating layer over the self-aligned selective growth pillars of the plurality of self-aligned growth pillars; 
removing the plurality of self-aligned selective growth pillars to form trenches; and depositing a conductive material in the trenches.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TOMOYAMA ‘907 (US 2010/0258907), LEE ‘457 (US 2018/0301457), and HWANG YOO SANG et al. (GB 2349015 A) disclose or teach formation of pillars over a conductive line as required by Applicant’s inventive method – but they do not disclose nor teach, either alone or in combination, forming a plurality of recesses, forming a conductive line in at least one recess of the plurality of recesses, forming a self-aligned selective growth pillars over the conductive line, selectively forming spacers on sidewalls of the selective growth pillars, and depositing a second insulating layer to overfill gaps between two adjacent self-aligned selective growth pillars – as required by Applicant’s inventive method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813